Citation Nr: 0909196	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's Department 
of Veterans Affairs benefits during a period of his 
incarceration.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1971.  The appellant is seeking, as a dependent 
parent, an apportionment of his Department of Veterans 
Affairs benefits while he was incarcerated.  
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2009, a motion to advance the appellant's case on 
the Board's docket was received.  For good cause shown, 
namely the appellant's advanced age, the motion for 
advancement on the docket was granted in February 2009.  38 
U.S.C.A. § 7107(a); 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After the statement of the case was issued to the appellant 
in November 2005, in which the RO indicated that there was no 
conclusive evidence to show that the she was the Veteran's 
mother, additional evidence was received, consisting of the 
Veteran's birth certificate, to establish herself as a parent 
of the Veteran.  The RO has not adjudicated the claim in 
consideration of the new evidence, and the appellant has not 
submitted a waiver of the right to have the evidence reviewed 
by the RO.  38 C.F.R. § 20.1304.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Ensure content-complying VCAA notice 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of and of 
Dingess v. Nicholson, 19 Vet. App. 473. 

To this end, the notice should include the 
provisions of 38 C.F.R. § 3.250, 
pertaining to dependency of parents, and 
of the types of dependency (i.e., 
conclusive, which is based on income 
limits, and factual, which is a standard 
to determine if the parent has sufficient 
income and/or net worth to provide 
"reasonable maintenance" for herself) 
that could assist in substantiating her 
claim.  The appellant should be informed 
of the need to submit financial records 
(income and expenses) prior to the 
Veteran's incarceration in August 2002, to 
demonstrate how the Veteran provided 
economic support to her at that time.  The 
fact that the Veteran had made habitual 
contributions to the appellant is not 
conclusive evidence that dependency 
existed then but is considered in 
connection with all other evidence.  
38 C.F.R. § 3.250(c).



2. Obtain records from the Social Security 
Administration, for the purpose of 
determining the appellant's monthly 
payments for the period of August 2002 to 
2007.  

3. Adjudicate the claim of entitlement to 
an apportionment of the Veteran's VA 
benefits during a period of his 
incarceration, based on a review of the 
entire evidentiary record to include the 
additional evidence submitted by the 
appellant since the statement of the case 
in November 2005.  Provide the appellant 
with a supplemental statement of the case 
and return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).   


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


